Opinion issued December 31, 2002












In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-00-00836-CV
____________

IN RE LAWRENCE MADEKSHO, Relator




Original Proceeding on Petition for Writ of Mandamus




O P I N I O N
           Relator, Lawrence Madeksho, has filed a petition for writ of mandamus
complaining of Judge Hardin’s
 July 21, 2000 order, requiring relator to comply with
certain discovery requests.  
 

          We deny the petition for writ of mandamus.
PER CURIAM
 
Panel consists of Chief Justice Radack and Justices Nuchia and Wilson.
 
Do not publish. Tex. R. App. P. 47.